Citation Nr: 0106297	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  97-28 796 A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bowel impairment and a back condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


                                                    
INTRODUCTION

The veteran had active service from November 1965 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for bowel 
impairment, abdominal muscle impairment, and a back 
condition.

An RO decision in March 1997 granted the veteran's claim for 
compensation for residuals of an abdominal wound abscess 
following VA surgery, under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991); a 10 percent rating was assigned at that 
time, effective from December 18, 1994.  

The veteran submitted a timely notice of disagreement (NOD) 
to the 10 percent rating assigned for his residuals of an 
abdominal wound abscess and an RO decision in April 1997, 
which denied special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  A 
statement and supplemental statement of the case addressing 
these claims were issued to the veteran.  However, a timely 
substantive appeal is not of record.  Under applicable 
criteria, an appeal to the Board consists of a timely filed 
NOD in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal.  Id.; Roy v. Brown, 5 Vet. 
App. 554 (1993). A substantive appeal must be filed within 60 
days from the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  See 38 
C.F.R. § 20.302(b) (2000). 

The Board observes that the question of the timeliness of the 
appellant's substantive appeal regarding the issues of a 
rating in excess of 10 percent rating for residuals of an 
abdominal wound abscess and special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is, in itself, an appealable issue.  See 
Marsh v. West, 11 Vet App. 468, 470 (1998).  Before the Board 
may, in the first instance, find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely substantive appeal, VA must accord the veteran an 
opportunity to submit evidence or argument on this procedural 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In this case, a letter was sent by the Board to the veteran 
in January 2001 affording him such an opportunity.  The 
veteran has not responded to that letter.  In any event, as 
explained below, as a statement submitted by the veteran and 
received by the Board in January 2001 requests a withdrawal 
of all claims on appeal, the issue of whether the veteran 
perfected his appeal of these latter two issues in a timely 
matter is moot. 


FINDING OF FACT

On January 9, 2001 prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of all claims in appellate status 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for bowel impairment and a back condition have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  In a statement 
submitted by the veteran and received by the Board in January 
2001, after being forwarded to the Board by the veteran's 
representative, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



